Citation Nr: 1550395	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for gynecomastia claimed as secondary to medications taken for service connected posttraumatic stress disorder (PTSD) or under the provisions of 38 U.S.C.A. § 1151 as due to medication for nonservice-connected hypertension. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.  

3.  Propriety of the separate 10 percent rating assigned for right lower extremity radiculopathy effective January 15, 2015.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disability. 

6.  Entitlement to an initial rating in excess of 10 percent prior to January 15, 2015, and in excess of 20 percent thereafter for a left shoulder disability.
  
7.  Entitlement to an effective date prior to June 14, 2000, for the grant of service connection for a left knee disability. 

8.  Entitlement to an effective date prior to June 14, 2000, for the grant of service connection for a right knee disability. 

9.  Entitlement to an effective date prior to June 14, 2000, for the grant of service connection for a left shoulder disability. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued from April 1994 to July 2014 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

These rating decisions included a May 2002 rating decision that denied entitlement to service connection for gynecomastia as secondary to medications taken for PTSD.  A June 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating.  A November 2013 rating decision implemented the Board's October 2013 grant of service connection for bilateral knee disabilities and a left shoulder disability.  That same rating decision assigned disability ratings of 10 percent to each knee and the left shoulder, and it assigned an effective date of June 14, 2000, for the grant of service connection for these disabilities. 

In January 2014, the Veteran's attorney raised the issue of entitlement to TDIU.  The RO denied this claim in a July 2014 rating decision, though it included no actual discussion of the Veteran's claim.  A claim for a TDIU is part and parcel of any increased rating claim when it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, as the Veteran continues to contend that he is unable to work on account of his service-connected disabilities, the RO's denial of this claim does not divest the Board of jurisdiction over such issues, and the TDIU claim is therefore properly before the Board.

Aspects of this appeal have been remanded by the Board on multiple occasions, most recently in April 2015.  A May 2015 rating decision issued following the most recent remand increased the rating for the service connected left shoulder disability to 20 percent effective from January 15, 2015.  As higher ratings for this disability are potentially available prior to and after this date, and the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim for an increased rating for a left shoulder disability remains in appellate status as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The May 2015 rating decision also awarded a separate 10 percent rating for right lower extremity radiculopathy, effective January 15, 2015.  While the Veteran did not appeal the May 2015 rating decisions with respect to the propriety of the rating or effective date assigned for his right lower extremity radiculopathy, such issues are part and parcel of his claim of entitlement to a higher initial rating for his back disability as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be separately evaluated under an appropriate diagnostic code consistent with the Diagnostic Code in effect as of September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003); Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2015).

The Board also notes that as the VA examination found to have demonstrated that the criteria for a 20 percent rating for a left shoulder disability was met was actually conducted on January 7, 2015, the decision herein will reflect this fact, and the RO is directed to adjust the effective date of the award of the 20 percent rating for the service-connected left shoulder disability accordingly. 

The record contains a December 29, 2014, Report of Contact reflecting the Veteran's withdrawal of a request for a Board hearing.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The issues of entitlement to initial ratings in excess of 10 percent for left and right knee disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Gynecomastia was not caused or aggravated by medications taken for service-connected PTSD. 

2.  Gynecomastia was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable in connection with the prescription and management of medication for nonservice-connected hypertension. 

3.  Since the effective date of service connection of June 18, 1983, lumbar degenerative disc disease resulted in no more than moderate limitation of lumbar motion, even in consideration of functional loss associated with pain, flare-ups, and repetitive motion. 

4.  Since the September 2002 and September 2003 amendments to the criteria for rating spinal disabilities, service-connected lumbar degenerative disc disease has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome (IDS); or associated objective neurologic abnormalities other than right lower extremity radiculopathy as of November 27, 2006.

5.  As of November 27, 2006, the Veteran's lumbar degenerative disc disease resulted in right lower extremity radiculopathy that results in no more than mild incomplete paralysis of the sciatic nerve.

6.  Prior to a January 7, 2015, VA examination, motion in the left shoulder was not limited at the shoulder level, and for the period beginning January 7, 2015, motion in the left shoulder has not been limited to a position midway between the side and shoulder level, even in consideration of functional loss associated with pain, flare-ups, and repetitive motion.

7.  The Veteran initially submitted a claim for service connection for bilateral knee disabilities in September 1983 within one year of separation from service. 

8.  An April 1984 rating decision denied the Veteran's claim for service connection for knee disabilities; the Veteran filed a notice of disagreement in August 1984 and a statement of the case was issued in September 1984 denying service connection for bilateral knee disabilities. 

9.  Although the September 1984 statement of the case indicated that an accompanying letter would explain the Veteran s appeal rights and provide instructions on how to complete his appeal, the text of the accompanying letter was blank and there is no indication that the Veteran was otherwise provided with such notice.

10.  The Veteran has pursued his claim for service connection for bilateral knee disabilities since he filed his original claim in September 1983.

11.  There is no document of record which may be construed as a formal or an informal claim for service connection for a left shoulder disability prior to June 14, 2000.  


CONCLUSIONS OF LAW

1.  Gynecomastia is not proximately due to or the result of medications taken for service-connected PTSD, and the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1131, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.361 (2006), (2015).

2.  The criteria for an initial 20 percent rating, but no higher, for lumbar degenerative disc disease are met from June 18, 1983.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DCs) 5292 (2002), (2003), DC 5242 (2015).

3.  The criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy effective November 27, 2006, but no earlier, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, DC 8520 (2015).

4.  The criteria for a rating in excess of 10 percent for a left shoulder disability prior to January 7, 2015, and in excess of 20 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DC 5003-5201 (2015). 

5.  The criteria for an effective date of June 18, 1983, but no earlier, for the grant of service connection for a left knee disability are met.  38 U.S.C.A. §§ 5104(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25 (2015).

6.  The criteria for an effective date of June 18, 1983, but no earlier, for the grant of service connection for a right knee disability are met.  38 U.S.C.A. §§ 5104(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25 (2015).

7.  The criteria for an effective date prior to June 14, 2000, for the grant of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Given the completely favorable disposition of the claims for earlier effective dates for service connection for left and right knee disabilities herein, the Board need not assess VA's compliance with the VCAA with respect to these claims.  Bernard v.
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747
(1992). 

As for the other claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to such claims.  First, with respect to the claim for compensation for gynecomastia claimed as secondary to medications taken for service-connected PTSD or under the provisions of 38 U.S.C.A. § 1151 as due to medication for nonservice-connected hypertension, a November 2013 letter advised the Veteran of the evidence and information necessary to substantiate a claim for secondary service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, this letter, as well as VCAA letters dated from April 2007, advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the November 2013 letter was not provided prior to the initial adjudication of the claim for secondary service connection for gynecomastia in May 2002, the deficiency in the timing of this notice was remedied by readjudication of the issue, most recently in a May 2015 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

While the Veteran was not provided a notification letter with respect to the claim for gynecomastia under the provisions of 38 U.S.C.A. §1151 prior to the initial adjudication of this matter in the February 2004 statement of the case (the May 2002 rating decision did not adjudicate the claim pursuant to 38 U.S.C.A.  § 1151, nor did any other rating decision) or at any other time, VCAA notice on this matter was deficient; however, the Board finds that such does not result in prejudicial error as that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Specifically, in the February 2004 and December 2009 statements of the case, as well as subsequent supplemental statements of the case, the Veteran was provided with the regulations governing §1151 claims and was informed that his claim was denied as the evidence failed to show that VA failed to exercise the proper care, or that inadequate medical care, negligence, lack of proper kill, or other medical malfeasance precipitated the onset of his gynecomastia.  Furthermore, the December 2009 statement of the case and January 2014, October 2014, and May 2015 supplemental statements of the case specifically articulated the regulatory bases for an award of compensation under § 1151 and clearly explained the bases for the denial of the Veteran's claim.  Therefore, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to § 1151 aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b)(1). 

With respect to the claims for increased ratings for the disabilities at issue and the claim for an earlier effective date for service connection for the left shoulder disability, the appeal with respect to these matters concerns the propriety of the initially assigned ratings for these disabilities and the effective date assigned for a left shoulder disability from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra, 19 Vet. App. 473, 490 (2006).  

In this case, the Veteran's claim for service connection for lumbar degenerative disc disease was granted and an initial rating was assigned for such disability by the June 2012 rating decision on appeal.  Service connection for a left shoulder disability was granted by an October 2013 Board decision, and the initial rating and effective date for such disability were assigned by the November 2013 rating decision on appeal.  Therefore, as the Veteran's current appeal is with respect to the propriety of the initially assigned rating for degenerative disc disease by the June 2012 rating decision, and the initial rating and effective date assigned for a left shoulder disability by the November 2013 rating decision, no additional 38 U.S.C.A. 
§ 5103(a) notice is required with respect to these matters because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See supra, VAOPGCPREC 8-2003, 69 Fed. Reg; Dingess v. Nicholson, 19 Vet. App. at 473, 490; see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").

Relevant to the duty to assist, service treatment reports, Social Security Administration (SSA) records, and voluminous post-service private and VA clinical records have been obtained.  For all properly identified private treatment records for which the Veteran submitted an authorization form to allow VA to obtain, the AOJ appropriate requested all available records.  The Board observes that, during the course of pursuing his claims, the Veteran has referenced additional treatment for his back disability at some private providers; however, despite numerous VA letters advising him to submit any outstanding records or provide authorization for VA to obtain them on his behalf, he has not provided sufficient details to allow for VA to request such records.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied VA's duty to assist in this regard.

With respect to the claim for compensation for gynecomastia, in their totality, an April 2002 and a December 2013 VA examination, and an October 2014 addendum opinion to the December 2013 VA examination, are adequate to decide this matter as they reflect review of the relevant medical evidence and were accompanied by complete rationale, relying on, and citing to, the records reviewed.  In addition, the opinions proffered in these examinations and by way of an addendum, in total, offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the claim with respect to gynecomastia has been met.

The Veteran has also been afforded multiple VA examinations addressing the disabilities for which increased compensation is claimed from February 1984 to January 2015.  Taken together, the reports from these examinations and the other clinical evidence of record are adequate to make determine the proper ratings for the service-connected back and left shoulder disabilities.  The Board finds these reports to be adequate to make these determinations as they include interviews with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations with respect to the claims for increased rating on appeal.   Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to make the rating determinations herein, and no further examinations or opinions to make these determinations are necessary. 

Pertinent to the earlier effective date claim denied herein, as the Veteran has been assigned the earliest possible effective date for service connection for his left shoulder disability under VA regulations; namely, the date of receipt of his  claim for service connection for this disability, and the arguments on appeal are essentially limited to his interpretation of governing legal authority, all pertinent information and evidence with respect to this claim is currently contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim for an earlier effective date for service connection for a left shoulder disability.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).  

With regard to the claims adjudicated herein, in October 2013, the Board remanded the gynecomastia claim in order to afford the Veteran secondary VCAA notice, which was accomplished by way of the November 2013 letter; to obtain an addendum opinion on the matter, which was accomplished in December 2013; and to adjudicate the claim with specific consideration of the impact of certain medications prescribed by VA for the Veteran's PTSD and hypertension had on his gynecomastia, which was accomplished in the January 2014 supplemental statement of the case.  Additionally, the Board remanded such issue again in June 2014 in order to obtain an addendum opinion, which was accomplished in October 2014.  Finally, the Board remanded all the issues adjudicated herein in April 2015 for the issuance of a supplemental statement of the case, which was accomplished in May 2015.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the matters adjudicated below.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the adjudications rendered below.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to the matters adjudicated herein.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of such matters.  

II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Gynecomastia

Service connection for a disability may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).   

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
 § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped. 38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d), (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  of this chapter.  38 C.F.R. § 3.361(d)(2).

The Veteran asserts that he developed gynecomastia as secondary to medications taken for service-connected posttraumatic PTSD or under the provisions of 
38 U.S.C.A. § 1151 as due to the improper administration of nonservice-connected hypertension.

In February 2014, the Veteran's attorney submitted medical treatise evidence (found at MedicineNet.com) indicating that gynecomastia can be a side effect of ace inhibitors, such as the fosinopril the Veteran takes for his (nonservice-connected) hypertension.  She also submitted a medical abstract from the National Institute of Health (NIH) indicating that trazadone, which the Veteran has taken for PTSD,  increases prolactin concentrations [leading to gynecomastia], and another NIH treatise article indicating that  symptoms of hyperprolactinemia include breast enlargement.   

Notwithstanding the above treatise evidence, three VA opinions addressing this matter are negative to the Veteran.  The first such opinion, documented to have been based on a review of the record and completed after an April 2002 VA examination that demonstrated bilateral symmetrical gynecomastia, was as follows: 

In reference to the question of what is the cause of [the Veteran's gynecomastia] and if indeed it is the trazodone [taken for service-connected PTSD], I looked in medical literature including the Harrison's Principles of Internal Medicine 14th edition, and trazodone is not on the list of medications [described therein] that cause[] gynecomastia.  I looked at the P[hysician's] D[esk] R[eference] and the trazodone package insert also fails to report gynecomastia as a side effect.   My opinion is that it is not likely that the [Veteran's] gynecomastia is secondary to the trazodone.  My opinion is that the gynecomastia is secondary to morbid obesity which is a very common cause of adult male gynecomastia.

Also weighing against this claim is a December 2013 VA examination [the reports from which are contained in the VVA file] that resulted in the following opinion, also documented to have been preceded by a review of the record.  

It is the opinion of the examiner that [the Veteran's] gynecomastia is less likely as not [the] result[] [of] trazadone or fosinopril medication.  The rationale is literature and pharmaceutical reviews fail to support this contention.  There is no clinical evidence that trazadone or fosinopril would aggravate gynecomastia.  

A June 2014 Board remand requested an addendum opinion to that offered in December 2013, and such was completed in October 2014 by the same VA medical professional who conducted the December 2013 VA examination.  This opinion [also contained in the VVA file] was that it was less likely as not that the Veteran's gynecomastia was related to the use of trazodone or fosinopril, either individually or due to the combined effects of such medication.  As rationale, the clinician specifically noted that his review of the medical literature did not support a conclusion that such medications caused or aggravated  gynecomastia.  He also noted that he had reviewed the medical treatise evidence submitted by the Veteran's attorney in February 2014, and commented in this regard as follows: 

There is a reference in the pharmaceutical literature for captopril (AKA capoten) which is an ACE [angiotensin converting enzyme inhibitor] may result in gynecomastia sic [.]  However[,] there is no claimed statement for fosinopril [also an ACE inhibitor].  Note these drugs may exhibit 'ACE' effect[s] but have different half[]lives and distribution.  However[,] one cannot support [the proposition] that there is a class effect in this drug classification.    

Applying the pertinent legal criteria to the facts summarized above, while the Board has carefully considered the assertions made by and on behalf of the Veteran, the Board finds that the probative weight of the negative evidence exceeds that of the positive as to the question of whether entitlement to compensation for gynecomastia based on secondary service connection or under the provisions of 38 U.S.C.A. § 1151 is warranted.  In short, the Board finds that the definitive evidence as to whether medication for PTSD caused or aggravated gynecomastia, or whether this condition represented additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or the result of an event that was not reasonably foreseeable in the prescription and administering of medication for non-service connected hypertension, are the negative opinions rendered in April 2002, December 2013, and October 2014.  See Nieves-Rodriguez, supra; Stefl, supra. 

With regard to the medical references submitted by the Veteran's attorney in February 2014, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the pharmacology information submitted on behalf of the Veteran only provides general information as to potential side effects of the medications at issue, and is not accompanied by any corresponding clinical evidence specific to the Veteran.  Such information does not suggest a generic relationship between the medications at issue and the development of gynecomastia with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matters of the relationship between gynecomastia and the medications taken for PTSD and hypertension, and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

Also in reaching its conclusion, the Board has considered the assertions by and on behalf of the Veteran linking gynecomastia to medications taken for PTSD or an additional disability that was not foreseeable or the result of asserted negligent treatment by the medical staff by VA in the prescription and administration of medication for hypertension.  In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, the Board finds that the statements made by and on behalf of the Veteran concerning the ultimate question at issue-namely, the relationship between gynecomastia and medications taken for PTSD or hypertension-to not be competent.   In this regard, such inquiries are medically complex in nature and there is no indication that the Veteran or his attorney have the requisite training or knowledge to offer such an opinion. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether the Veteran's gynecomastia was etiologically related to medication for PTSD or is representative of additional disability that was the result of VA negligence or an event not reasonably foreseeable requires knowledge of a complex medical process and/or understanding of the common practices and treatment standards in the medical community and applying such to the Veteran's case.  Therefore, as the Veteran and attorney are not competent to render an opinion as to whether the Veteran's gynecomastia is etiologically related to medication taken for PTSD or represents additional disability that was the result of VA negligence or an event not reasonably foreseeable, the Board accords such statements no probative weight. 

From the above and in short, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation for gynecomastia as secondary to medications taken for service connected PTSD or under the provisions of 38 U.S.C.A. § 1151 as due to medication for nonservice connected hypertension.  
 In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claim, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107.

B.  Increased Rating Claims  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  




1.  Low Back Disability & Right Lower Extremity Radiculopathy

By way of background, in an April 1994 rating action, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for a back disorder.  Following June 2001 and November 2003 remands of this matter, a March 2007 Board decision found that new and material evidence had been received to reopen this claim but denied the claim on the merits.  The Veteran appealed this decision to the Court.  In November 2009, the Court issued a Memorandum Decision which, in pertinent part, vacated that portion of the March 2007 Board decision that denied the claim for service connection for a back disorder on the merits.  Following an August 2010 Board remand for development consistent with the November 2009 Court decision, a June 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating, effective July 21, 1993.  Following an October 2013 Board remand , the RO granted an earlier effective date for the award of service connection for such disability as of April 8, 1993, in a November 2013 rating decision.  

As set forth in a June 2014 Board decision, inspection of the record revealed that, following an August 1984 notice of disagreement filed with respect to the initial denial of his claim for service connection for a back disability in a April 1984 rating decision, which was issued in May 1984, the Veteran was not properly notified of his appellate rights following the completion of a September 1984 statement of the case.  As such, the June 2014 Board decision found that Veteran has pursued his claim of service connection for lumbar degenerative disc disease continuously since he filed his original VA Form 21-526 in September 1983.  As such claim was filed within one year of the Veteran's June 18, 1983, separation from service, the June 2014 Board decision found that the criteria for an effective date of June 18, 1983, was warranted for service connection for low back disability.  Such award was effectuated in a July 2014 rating decision that assigned the 10 percent rating back to such date.

Given the above, and as the appeal stems from the effective date of the original  grant of service connection, the adjudication of the claim for an increased rating for the service-connected back disability includes consideration of the entirety of the period from June 18, 1983, the effective date of the initial rating.  Fenderson, supra.  

The rating criteria pertaining to rating spine disabilities were amended twice since June 19, 1983, first in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345 - 54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004). 

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2013).  Moreover, as the Veteran's claim was pending at the time of both regulatory amendments, he is entitled to the application of the criteria most favorable to his claim.  See generally, Kuzma, supra; VAOPGCPREC 7-2003.

The RO addressed the Veteran's claim for an increased rating for his service-connected back disability under old criteria codified at DC 5292 and the current regulations.  (See June 2002 rating decision and July 2013 statement of the case).  Therefore, there is no prejudice to the Veteran for the Board to apply the old and new criteria in the adjudication below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the criteria in effect prior to the September 2002 and September 2003 regulatory revision (hereinafter "old" criteria), under DC 5292, a rating of 10 percent was assigned for slight limitation of lumbar spine motion.  A 20 percent rating was for assignment for moderate limitation of lumbar motion.  A rating of 40 percent required severe limitation of motion.  

The Board notes that the old criteria did not define a normal range of motion for the lumbar spine.  However, current regulations do establish normal ranges of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a , Plate V (2015).  The supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the spine to the old criteria.

While not specifically considered by the RO, the Board notes that additional DCs under the old criteria are potentially relevant to the evaluation of the Veteran's back disability, i.e., DC 5293 (intervertebral disc syndrome) and 5295 (lumbosacral strain).  However, such are inapplicable in the instant case as the Board's assignment of a 20 percent rating here for the Veteran's back disability pursuant to DC 5292 for moderate limitation of motion contemplates all of the Veteran's orthopedic symptomatology and to assign a separate rating under DC 5293 or 5295 for the same symptomatology would result in pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Furthermore, as will be discussed herein, the first indication of neurological impairment is shown in November 2006 and, as such, contemplation of neurological symptomatology prior to such date is not warranted.  

Under the revised criteria, the "General Rating Formula for Diseases and Injuries of the Spine" holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected degenerative low back disability is currently evaluated under the revised criteria pursuant to DC 5242 (degenerative arthritis of the spine).  Such disability is rated on the basis of limitation of motion; as such, for the period after the September 2002 and September 2003 revisions to the rating criteria, the service-connected low back disability at issue is rated under the General Rating Formula for Diseases and Injuries of the Spine, which reflect ratings based on limitation of motion.  

Turning first to the old criteria codified at DC 5292, a 20 percent rating would be warranted if, at any time since June 18, 1983, there was moderate limitation of lumbar motion.  Review of the clinical evidence dated since June 18, 1983, to include VA medical examinations dated from February 1984 to January 2015, includes a February 1984 VA examination that demonstrated lumbar motion to 85 degrees of flexion and 35 degrees of extension and lateral flexion.  Such also noted that the Veteran had a normal posture and gait.  A January 1993 SSA record reflects pain on range of motion with extension to 40 degrees, lateral bending to 40 degrees bilaterally, rotation to 35 degrees bilaterally, and flexion to 80 degrees.  A March 1994 VA examination showed 60 degrees of lumbar flexion, lateral flexion to 30 degrees, extension to 20 degrees, and rotation to 35 degrees, and the Veteran was not limited by pain in any of the movements.  The back was also noted to be straight with some tenderness in the right lower back paravertebral muscles.  Gait was normal.  A June 2011 VA examination showed flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 30 degrees with pain on active and repetitive motion; however, there was no additional limitations after three repetitions of range of motion.  It was noted that the Veteran experienced stiffness and pain in the low back and bilateral buttocks.  There was not fatigue, decrease motion, weakness, or spasm.  Additionally, the Veteran demonstrated guarding and pain with motion.  A January 2015 VA examination showed forward flexion to 60 degrees, extension to 15 degrees, and 30 degrees of lateral flexion and rotation to each side.  Pain was noted on examination with forward flexion and extension, but such did not result in or cause functional loss.  Additionally, there was no additional loss of function or range of motion after three repetitions, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups.  VA and private treatment records, as well as SSA records, reflect complaints of chronic low back pain, but do not reveal findings referable to the relevant rating criteria.
 
The Board finds that the above range of motion findings, particularly those pertaining to extension at each examination, approximate a degree of disability characterized by "moderate" but not "severe" limitation of motion so as to warrant a 20 percent rating, but no higher, under the old criteria codified at DC 5292 for the entirety of the period beginning June 18, 1983. 

As for a rating in excess of 20 percent under the revised criteria since the effective date of the September 2002 and September 2003 regulatory changes, such a rating would require forward flexion of the thoracolumbar spine being of 30 degrees or less; favorable ankylosis of the entre thoracolumbar spine; incapacitating episodes of IDS; or objective neurologic abnormalities not contemplated by the rating assigned for the service connected right lower extremity radiculopathy.   

The range of motion findings at the January 2015 VA examination showed forward flexion well beyond 30 degrees to 60 degrees, and there is otherwise no evidence during the period under consideration that forward flexion of the thoracolumbar spine was to 30 degrees or less.  The January 2015 VA examination specifically  indicated there was no ankylosis, much less favorable ankylosis of the entire thoracolumbar spine, and there is otherwise no evidence during the period for consideration that the service connected disability includes favorable ankylosis of the entre thoracolumbar spine.  With respect to IDS, the January 2015 VA examination noted the presence of IDS, and the Board accepts that the service-connected lumbar spine disability, as argued by D.B.M., M.D, J.D, in his July 2013 statement includes such diagnosis.  However, the January 2015 VA examination indicated that the Veteran's IDS had not required any episodes of bed rest prescribed by a physician in the past 12 months.  Neither Dr. D.B.M., nor any other evidence of record for the period in question, have indicated that the Veteran's IDS has resulted in incapacitating episodes.  

The May 2015 rating decision also awarded a separate 10 percent rating for right lower extremity radiculopathy, effective January 15, 2015.  While the Veteran did not appeal the May 2015 rating decision with respect to the propriety of the rating or effective date assigned for his right lower extremity radiculopathy, such issues are part and parcel of his claim of entitlement to a higher initial rating for his back disability as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be separately evaluated under an appropriate diagnostic code consistent with the Diagnostic Code in effect as of September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003); Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has considered the propriety of the 10 percent rating, effective January 15, 2015, assigned for the Veteran's right lower extremity radiculopathy as well as whether his back disability results in additional associated objective neurologic abnormalities.

In this regard, a January 1993 record reflects complaints of numbness or tingling in the Veteran's buttocks.  Straight leg raising was normal bilaterally and neurological examination was normal except for bilateral diminished reflexes.  However, the diagnosis was chronic low back pain with no significant objective findings.

At the March 1994 VA examination, the Veteran complained of pain that occasionally radiated into the right thigh.  There was no numbness, tingling, or weakness.  There was also no bowel or bladder complaints.  Physical examination revealed that sensation was intact to light touch and straight leg raise was negative bilaterally.  The examiner noted the Veteran's complaints of occasional radiation, but determined that such was most consistent with  musculoskeletal back pain.  In September 2000, a private treatment record reflects complaints of back pain with radiation to the leg.  Straight leg raising was negative on the left, but revealed pain at80 degrees on the right.  Based on such, the physician diagnosed acute low back pain with right leg radiculopathy and rule-out herniated disc.

A November 27, 2006 MRI conducted based on the Veteran's complaints of radicular symptoms of radiation revealed an extruded disc fragment on the right at L5-S1, bulging disc material at L3-4 and L4-5 discs, and scattered bony degenerative changes.  Examination revealed that careful reflex testing, motor testing, and sensory testing of the lower extremities were all within normal limits.

At the June 2011 VA examination, the Veteran reported pain radiating into his bilateral buttocks.  However, the examiner noted no history of urinary incontinence, urgency, retention requiring catheterization, or frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; or unsteadiness.    

A July 2013 record from Dr. D.B.M. diagnosed right lower extremity radiculopathy secondary to L5/S1 extruded disc based on a review of the record and an interview with the Veteran.  He noted that the first evaluation that suggested the possibility of a herniated disc was in September 2003 (which appears to be a typo and Dr. D.B.M. intended to report September 2000); however, the correct diagnosis was not made until the November 2006 MRI.  Dr. D.B.M. further stated that, as the Veteran's disc deteriorated to the point where the annulus actually ruptured and a free fragment of the nucleus pulposus was extruded against the right S1 nerve root, such was when the Veteran's right lower extremity radiculopathy became a significant disability.  Specifically, Dr. D.B.M. reported that the November 2006 MRI revealed a ruptured disc with a free fragment measuring approximately 7 mm.  The fragment was lodged up against the adjacent nerve root going to the right lower extremity.  The S1 nerve root would be the branch of the sciatic nerve that was compromised by the free fragment. The S1 nerve root anatomically follows the Veteran's description of his right lower extremity radiculopathy, i.e., buttock, posterior/lateral right thigh and posterior right calf.  

The January 2015 VA examination revealed a diagnosis of right lower extremity radiculopathy.  Muscle strength, reflex, and sensory testing were normal.  While it appears that the examiner inadvertently checked the boxes related to the left lower extremity in the evaluation of radiculopathy, his ultimate conclusions reflect that it is, in fact, the right lower extremity that is affected.  In this regard, it was noted that the Veteran had moderate paresthesias and/or dysesthesias and numbness of the right lower extremity.  The examiner determined that the Veteran's sciatic nerve was affected on the right side only and resulted in no more than mild incomplete paralysis.

Based on the foregoing, the Board finds that, while the Veteran complained of radiating pain throughout the course of the appeal, the objective neurologic abnormality of right leg radiculopathy was not evident until the November 27, 2006, MRI, which showed an extruded disc.  Moreover, radiating pain is contemplated in the current rating assigned for limitation of range of lumbar spine motion.  In reaching such determination, the Board acknowledges the January 1993 record that reflected bilateral diminished reflexes and the September 2000 record reflecting a diagnosis of acute low back pain with right leg radiculopathy and rule-out herniated disc.  However, based on Dr. D.B.M.'s opinion, which was considered in light of the evidence of record, to include the aforementioned treatment notes, while the first evaluation that suggested the possibility of a herniated disc was in September 2000, the correct diagnosis was not made until the November 2006 MRI.  Therefore, such is the first date where the objective neurologic abnormality of right leg radiculopathy became evident.  Therefore, the Board finds that a separate rating for such objective neurologic abnormality as of November 27, 2006.  The Board further finds that, as such results in no more than mild incomplete paralysis of the sciatic nerve, a rating of 10 percent, but no higher, is warranted as of such date.

In this regard, DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Based on the foregoing evidence, to include the June 2011 and January 2015 VA examinations, the Board finds that the Veteran's right leg radiculopathy  has not resulted in more than mild incomplete paralysis of the sciatic nerve at any point since November 27, 2006.  In this regard, at the June 2011 VA examination, there was no numbness, paresthesias, or leg or foot weakness.  Furthermore, at the January 2015 VA examination, muscle strength, reflex, and sensory testing were normal as to the right lower extremity.  Only moderate paresthesias and/or dysesthesias and numbness of the right lower extremity were found.  Based on such, the examiner determined that the Veteran's sciatic nerve affected on the right side resulted in no more than mild incomplete paralysis.  Therefore, a rating in excess of 10 percent for such disability is not warranted.

Moreover, the remainder of the evidence of record, to include the foregoing examinations and treatment notes, fail to demonstrate any additional objective neurological impairment associated with the Veteran's back disability.  Specifically, such is negative for left leg radiculopathy, erectile dysfunction, and bowel or bladder impairment associated with such disability.         
  
In short and based on the analysis above, the rating criteria for a 20 percent rating, but no higher, for the Veteran's back disability has been met for the entire appeal period.  Moreover, a separate 10 percent rating, but no higher, for right leg radiculopathy have been met as of November 27, 2006, but no earlier.  

2.  Left Shoulder Disability

As indicated previously, under DC 5003, degenerative arthritis is rated based on limitation of motion.  Limitation of motion of the arm is evaluated under 38 C.F.R. § 4.71a, DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is left-handed (documented by the evidence of record, to include the January 2015 VA examination report), his service-connected left shoulder condition affects his major extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating, the minimum rating assignable under DC 5201.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a,  DC 5201. 

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

As indicated in the Introduction, a May 2015 rating decision increased the rating for the service-connected left shoulder disability from 10 percent to 20 percent effective January 15, 2015.  As the findings found to warrant a 20 percent rating were actually from a VA examination conducted on January 7, 2015, the 20 percent rating should be have been made effective from that date, also as previously indicated.  As the 20 percent rating was not made effective from the grant of the initial 10 percent rating of June 14, 2000, the first matter for consideration is whether a rating in excess of 10 percent may be assigned for the period from June 14, 2000, to January 6, 2015.  See AB, supra. 

Pertinent evidence for the period from June 14, 2000, to January 6, 2015, includes reports from a July 2009 VA shoulder examination that showed the Veteran describing on and off left shoulder pain since a truck accident during service in which he was thrown around the cabin.  He also described flare-ups of pain that included spams of pain that prevented him from moving the left arm.  Motion in the left shoulder was to 120 degrees of flexion, 110 degrees of abduction, 82 degrees of internal rotation, and 80 degrees of external rotation.  The left shoulder disability was said to severely limit the Veteran's ability to play sports and moderately restrict his ability to engage in other activities such as chores. 

The above range of motion findings reflect motion well beyond that required for a 20 percent for the major extremity under DC 5201 (motion limited to the shoulder level), and there is otherwise no evidence for the period from June 14, 2000, to January 6, 2015, that motion in the left shoulder disability was limited to the shoulder level so as to warrant a 20 percent rating.  Moreover, no other potentially applicable diagnostic code provides a basis for assignment of a rating in excess of 10 percent for the left shoulder for the period from June 14, 2000, to January 6, 2015.  In this regard, the evidence in this case does not reflect the type of left shoulder impairment (ankylosis, recurrent dislocation, malunion, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula) that would warrant a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a DCs 5200 to 5203.  The service-connected left shoulder disability is also not shown to involve any other factor(s) to warrant evaluation of the disability under any other provision(s) of VA's rating schedule.  Thus, the criteria for the assignment of a schedular rating greater that 10 percent for the left shoulder for the period from June 14, 2000, to January 6, are not met.  Id. 

As for a rating in excess of 20 percent for the period from January 7, 2015, a VA examination conducted on that date showed the Veteran reporting severe left shoulder pain and difficulty with sleeping on the left side due to pain.  Motion in the left shoulder was to 80 degrees of flexion, 60 degrees of abduction, 10 degrees of external rotation and 90 degrees of internal rotation.  No ankylosis, impairment of the clavicle or scapula, subluxation, recurrent dislocations, nonunion, fibrous union, or malunion, was demonstrated.  Due to his left shoulder disability, the examiner stated the Veteran would have difficulty lifting and carrying heavy objects.  She also sated the Veteran was in need of a total left shoulder replacement.  

The above range of motion findings do not reflect the limitation of motion required for a rating in excess of 20 percent for the major extremity under DC 5201 (motion limited to midway between the side and shoulder level), and there is otherwise no evidence for the period beginning January 7, 2015, that motion in the left shoulder disability was limited to the shoulder level so as to warrant a 20 percent rating.  Again, no other potentially applicable diagnostic code provides a basis for assignment of rating in excess of 20 percent under DC 5201 for the left shoulder for the period beginning January 6, 2015.  In this regard, the January 2015 VA examination specifically noted the lack of such manifestations in the left shoulder as ankylosis, recurrent dislocation, malunion, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula that would warrant a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm, and there is otherwise no evidence of such impairment for the period beginning January 7, 2015, so at to warrant a rating for this period under any DC pertaining to the rating of shoulder and arm disabilities codified at 38 C.F.R. § 4.71a DCs 5200 to 5203.  Thus, the criteria for the assignment of a schedular rating greater that 20 percent for the left shoulder for the period beginning January 7, 2015, are not met.  Id. 

3.  Other Considerations

The  reports from the examinations conducted above document consideration of the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, and there is no indication that increased compensation would be warranted for the under these principles for the service-connected back and left shoulder disabilities.  For example, at the January 2015 VA examination, the physician recorded the Veteran's complaints of flare-ups of back and left shoulder pain; noted that pain on lumbar and left shoulder motion did not result in additional functional loss; and commented that there was no pain, weakness, fatigability, or incoordination associated with the service-connected back and left shoulder disabilities that significantly limited functional ability with repeated use over time.  The examiner also noted that  repetitive lumbar motion resulted in no additional loss of function or range of motion.  While the examiner observed that repetitive left shoulder motion resulted in an additional loss of flexion to 60 degrees and internal rotation to 10 degrees, the preponderance of the evidence simply weighs against a conclusion that there is functional impairment which warrants increased compensation for the service-connected left shoulder disability with consideration of the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra.

The Board also emphasizes that in addition to the VA examinations discussed above, the undersigned has also reviewed VA and private treatment records, as well as SSA records.  As with respect to the clinical findings from the VA examinations, the preponderance of the clinical findings contained in the other treatment records-as pertinent to the applicable rating criteria and other principles for consideration in determining the proper ratings for assignment-weigh against the assignment of a schedular rating in excess of 20 percent for the service-connected lumbar spine disability or in excess of those that have been assigned for the service-connected left shoulder disability.  

The Board further finds that staged ratings for the Veteran's service-connected disabilities addressed above, other than the staged rating already assigned for the service connected left shoulder disability, are not warranted as his symptomatology has remained stable during the pendency of the appeal.  See Fenderson, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, and while the Board acknowledges the VA examiner's comment in January 2015 that the Veteran's left shoulder necessitates surgical replacement, such has not yet occurred.  Moreover, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to each of his service-connected disabilities addressed above, and there are no additional symptoms of the service-connected disabilities at issue.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's lumbar spine and left shoulder disabilities.  Moreover, these disabilities require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  In this regard, the Board acknowledges that the Veteran is service-connected for other disabilities and herein remands the claims for higher initial ratings for his bilateral knee disabilities.  The Federal Circuit faced a similar circumstance in Johnson in that the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for the service-connected lumbar spine and left shoulder disabilities are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.
Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that, while the criteria for a 20 percent rating for lumbar degenerative disc disease are met effective June 18, 1983, and a separate 10 percent rating for right leg radiculopathy are met effective November 27, 2006, the preponderance of the evidence is against the remainder of the initial rating claims.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claims, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

C.  Earlier Effective Date Claims

The effective date for the grant of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  

A rating decision does not become final and binding until written notification of the decision is issued to the claimant.  38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25; See also Best v Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision), see also Tablazon v Brown, 8 Vet App 359, 361 (1995), citing Hauck v Brown, 6 Vet. App.518 (1994) (where an appellant never received notification of a decision denying his or her claim, the usual one year limit for timely appealing the decision does not begin to accrue ('run') instead it is tolled ('stopped').  Such written notification must explain the reasons and bases for the decision and apprise the Veteran of his procedural and appellate rights.) 

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 
38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims -- formal and informal -- for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).


1.  Right and Left Knee Disabilities  

The Veteran filed claims for service connection to include left and right knee disabilities in September 1983.  Thereafter, an April 1984 rating decision to which the Veteran was notified in May 1984 denied the Veteran's claims for service connection for, in pertinent part, "knee and left ankle problems."  The Veteran filed a notice of disagreement, in pertinent part, in August 1984 with respect to the denial of service connection for a "Left & Right Knee Condition," and a September 1984 statement of the case reflected the denial of service connection for, in pertinent part, left and right knee disabilities.   

As set forth in the June 2014 Board decision, which awarded an effective date of June 18, 1993, for the award of service connection for lumbar degenerative disc disease (which was similarly addressed in the April 1984 and September 1984 adjudication documents), the September 1984 statement of the case instructed the Veteran to "read the forwarding letter carefully, as well as the instructions on the enclosed appeal form"  and indicated that this letter explained his appeal rights and told him what he must do to complete his appeal.  A review of this accompanying letter indicates that it was addressed to the Veteran and that a copy had been sent to his then representative.  However, the remaining portion of the letter is blank and contained no text or information about the Veteran's  appellate rights.  It is not clear why this letter contained no text and there is no indication that this letter was reissued or that the Veteran was otherwise informed of his appellate rights.  

In this regard, the Board notes that the record indicates that the Veteran responded to the statement of the case in an October 1984 statement in which he requested that additional records be obtained.  After attempting to obtain such records to no avail, the RO notified the Veteran of such in a February 1985 letter and advised him that, if he wished to continue his appeal, he should return VA Form 21-1-9 (which is the substantive appeal form).  However, while the letter indicated the enclosures were included, they are not of record and, as such, it is not clear that such letter provided full notice of the Veteran's appellate rights. 


In short, therefore, the Board finds that as a result of this administrative irregularity, the April 1984 rating decision never became final.  See Best, Tablazon, Hauck, supra.  Such a finding ensures the curing of any violation of due process to the Veteran resulting from the lack of notice of his appellate rights following the continuing denial of his claims for service connection for left and right knee disabilities by the September 1984 statement of the case.

Having determined that the RO's April 1984 denial of the Veteran's claim for service connection for left and right knee disabilities failed to achieve finality, the Board finds that the underlying claims for service connection for left and right knee disabilities filed in September 1983 remained pending until they were subsequently granted by Board in an October 2013 decision.  As these claims were received within one year of the Veteran's discharge from service, the appropriate effective date for the service connection for left and right knee disabilities is June 18 1983, the day after his separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(1).  Accordingly, the Board finds that the criteria for an earlier effective date of June 18, 1983, for the grants of service connection for the service connected left and right knee disabilities have been met.  

2.  Left Shoulder Disability

The Veteran filed an original claim for service connection for a left shoulder disability that was received on June 14, 2000.  Following multiple Board remands (some for unrelated claims), this claim was ultimately granted by the Board in an October 2013 decision.  A November 2013 rating decision implemented the Board's determination, granting service connection for a left shoulder disability, including arthritis, effective from the date of receipt of the claim for service connection, June 14, 2000.   

After a careful review of the record, including all correspondence from the Veteran and his attorney, the Board finds that an effective date for the award of service connection for the left shoulder disability granted by the Board and implemented by the November 2013 rating decision is not warranted.  There simply are no communications submitted by or on behalf of the Veteran prior to June 14, 2000. that express the intent to apply for service connection for a left shoulder disability.  The effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

Therefore, based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for a left shoulder disability is June 14, 2000, the date VA received the Veteran's claim for service connection for such disability.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  As such, the Veteran is not entitled to an earlier effective date and his claim for an earlier effective date for the grant of service connection for his left shoulder disability must be denied.


ORDER

Compensation for gynecomastia claimed as secondary to medications taken for PTSD or under the provisions of 38 U.S.C.A. § 1151 as due to medication for nonservice-connected hypertension is denied.   

As of June 18, 1983, a 20 percent rating, but no higher, for lumbar degenerative disc disease is granted, subject to the regulations governing the payment of monetary awards.  

As of November 27, 2006, but no earlier, a separate 10 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to the regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent prior to January 15, 2015, and in excess of 20 percent thereafter for a left shoulder disability is denied.   

An effective date of June 18, 1983, but no earlier, for the grant of service connection for a left knee disability is granted, subject to the regulations governing the payment of monetary awards.  

An effective date of June 18, 1983, but no earlier, for the grant of service connection for a right knee disability is granted, subject to the regulations governing the payment of monetary awards.  

An effective date prior to June 14, 2000, for the grant of service connection for a left shoulder disability is denied. 


REMAND

The Board finds that, in light of the assignment of the award of an earlier effective date for the grant of service connection for the Veteran's bilateral knee disabilities, a remand is warranted in order for the AOJ to assign initial ratings for the period from June 18, 1983, to June 14, 2000, for such disabilities in the first instance.  The Board has also awarded an increased rating for the Veteran's back disability for the entire appeal period and an earlier effective of November 27, 2006, for the award of a separate 10 percent rating for right leg radiculopathy.  As the Board's awards of earlier effective dates and increased ratings may impact the Veteran's TDIU claim, a remand with regard to such claim is necessary.  In this regard, the claims are inextricably intertwined and the AOJ must implement the Board's awards and, thereafter, reconsider his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, Board consideration of the merits of the Veteran's TDIU claim is deferred pending the AOJ's implementation of the Board's awards.

Accordingly, the case is REMANDED for the following action:

The AOJ should implement the Board's award of an effective date of June 18, 1983, for the Veteran's bilateral knee disabilities and assign initial ratings for such disabilities.  The AOJ should also implement the Board's award of a 20 percent rating for the Veteran's back disability for the entire appeal period and an earlier effective of November 27, 2006, for the award of a separate 10 percent rating for right leg radiculopathy.  Thereafter, the AOJ should readjudicate the Veteran's claims for higher initial ratings for his bilateral knee disabilities and entitlement to a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


